DETAILED ACTION
This action is responsive to the following communication: the RCE filed on 11/10/2022.  This action is made non-final.
Claims 1-22 are pending claims; Claims 1, 8 and 15 are independent claims.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Claim Rejections - 35 USC § 103 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 8-11, 15-17, 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langlois et al. (US 2014/0280580 A1; hereinafter as Langlois) in view of Faaborg et al. (US 9383827 B1; hereinafter as Faaborg).

As to claims 1, 8, and 15, Langlois teaches:

(claim 1) A method (see ¶ 0025-0026) comprising: 
(claim 8) A non-transitory computer readable medium including one or more sequences of instructions that, when executed by one or more processors (see ¶ 0128-0129), cause the one or more processors to perform operations comprising:
(claim 15) A system comprising: one or more processors; and a non-transitory computer readable medium including one or more sequences of instructions that, when executed by the one or more processors (see ¶ 0028-0029, 0033-0034), cause the one or more processors to perform operations comprising
receiving a request to present one or more map features to be overlaid above an underlying map within a graphical user interface (GUI) (see Fig. 6A and ¶ 0073; as the map and application data is updated by the map/navigation application 168 executing on the mobile device 100 in response to detected changes in the mobile device 100 location, the link component 260 obtains the map and navigation data {~map feature} received by the map/navigation application 168 and sends this information in updated UI views to the link application 230 for use in updating the displayed view on the vehicle.  “500 m Niagara Street” is overlaid the underlying map.  ¶ 0066; An application can be considered to be actively updating output information or outputting dynamic data when it is streaming or playing media or voice data (e.g., when a media player is playing back an audio file, or the device 100 is handling a voice call), or updating output data in response to detected changes to the device (e.g., updating navigation instructions and map data in response to detected changes to the mobile device's position));
determining an area of the GUI such that a portion of the underlying map displayed in the GUI prior to the one or more map features, overlaid above the portion of the underlying map (see Fig. 10 and ¶ 0095; the map/navigation application entry point includes a map/navigation application for viewing the location of the most recently viewed destination, without the user having to restart a search or lookup procedure for the destination once the in-vehicle information system is linked to the mobile device {~ before the map is updated with the navigation instructions});
rendering the one or more map features, overlaid above the portion of the underlying map displayed in a safe area of the GUI (see Fig. 6A and ¶ 0073-0074; “500 m Niagara Street” is overlaid the underlying map); and 
presenting the GUI including the one or more map features overlaid above the portion of the underlying map displayed in the safe area of the GUI, wherein the method is performed by at least one computing device comprising a hardware processor (see Fig. 6A and ¶ 0073; as the map and application data is updated by the map/navigation application 168 executing on the mobile device 100 in response to detected changes in the mobile device 100 location, the link component 260 obtains the map and navigation data {~map feature} received by the map/navigation application 168 and sends this information in updated UI views to the link application 230 for use in updating the displayed view on the vehicle.  “500 m Niagara Street” is overlaid the underlying map. ¶ 0066; An application can be considered to be actively updating output information or outputting dynamic data when it is streaming or playing media or voice data (e.g., when a media player is playing back an audio file, or the device 100 is handling a voice call), or updating output data in response to detected changes to the device (e.g., updating navigation instructions and map data in response to detected changes to the mobile device's position)). 
Langlois appears to teach the GUI including a safe area such that a portion of the underlying map displayed in the safe area of the GUI is not obscured by any overlay or overlay graphical element prior to the one or more map features being overlaid above the portion of the underlying map (see Fig. 6A, 6B and ¶ 0105; UI views such as layout includes application view, persisted data, currently displayed maps are updated and displayed on the vehicle.  ¶ 0058, 0063; Dock region 510a are overlay or overlay graphical element that are persisted across the map view and is not overlaid the underlaying map.  ¶ 0066; An application can be considered to be actively updating output information or outputting dynamic data when it is streaming or playing media or voice data (e.g., when a media player is playing back an audio file, or the device 100 is handling a voice call), or updating output data in response to detected changes to the device (e.g., updating navigation instructions and map data in response to detected changes to the mobile device's position)), Langlois does not appear to teach determining the safe area of the GUI.
The deficiency is disclosed by Faaborg.  Specifically, Faaborg discloses a system and a method (see Col. 1, lines 30-65) configured for determining a safe area of a GUI such that a portion of an underlying map displayed in the safe area of the GUI is not obscured by any overlay or overlay graphical element (See Fig. 4 and Col. 25, lines 15-38; each GUI may comprise a multi-partition GUI.  For instance, GUI 100 includes main partition 102 and supplemental partition 104.  Main partition 102 may include a GUI output by a word processor application; (e.g., one of application modules 10 which may include a word processor application, a navigation or mapping application, or any other application, See Col. 4 line 63 through Col. 5, line 10); See Fig. 4 and Col. 25, lines 41-47; one or more of the partitions of a multi-partition GUI may be designated as an active partition.  An active partition may be determined in a number of ways.  For instance, the active partition may be the partition with which a user of computing device is currently interacting, the partition with which the user has recently interacted, one or more recently created partitions, partitions that include unread or important material, etc.  See Col. 26, lines 24-45; overlay graphical element such as notification 122 are displayed in a portion of GUI 120 other than the currently active portion (~ in the case of navigation/mapping application, active portion/partition of the GUI is used to displayed underlying map and is not obscured by any popup notification 122); the currently active partition may, in some examples, be the partition that includes a currently focused application. In some examples, the currently active partition may be the partition which a user of computing device 2 most recently interacted (e.g., into which input was most recently provided) or the partition which a keyboard or mouse cursor currently is displayed. That is, the currently active partition may be the partition that is more likely to pertain to the current status and/or activity of computing device 2. Because main partition 102 is the currently active partition, I/O module 8 may cause notification 122 to be output in supplemental partition 104.  Col. 33, lines 46-56; outputting, by the computing device and for display, a graphical user interface comprising a plurality of partitions, each respective partition of the plurality of partitions comprising a non-overlapping region of the graphical user interface, wherein outputting the visual representation of the particular audio input comprises: determining a currently active partition from the plurality of partitions; and outputting the visual representation of the particular audio input at a partition from the plurality of partitions other than the active partition);
rendering the one or more map/content features, overlaid above the portion of the underlying map/content displayed in the safe area of the GUI (see Fig. 4 and Col. 25, lines 49-54; text selection 106 is displayed overlaid the content of the word document application; however, the word processor application is just an example, the application could be a navigation or mapping application, or any other application, See Col. 4 line 63 through Col. 5, line 10)); and 
presenting the GUI including the one or more map/content features overlaid above the portion of the underlying map displayed in the safe area of the GUI, wherein the method is performed by at least one computing device comprising a hardware processor ((see Fig. 4 and Col. 25, lines 49-54; text selection 106 is displayed overlaid the content of the word document application; however, the word processor application is just an example, the application could be a navigation or mapping application, or any other application, See Col. 4 line 63 through Col. 5, line 10))). 
Both references, each discloses a graphical user interface for displaying a navigation/mapping application. It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, o to combine the teaching of Langlois and the teaching of Faaborg together to provide a navigation display with the map view being displayed in a safe/active area of a GUI as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Faaborg that by enabling a computing device to determine an active area or partition of an output GUI and output a visual representation of an alternative input in an area of the GUI other than the active area, techniques of the present disclosure may provide users with an indication of alternative inputs without causing the user to lose focus on what he or she is doing. That is, by providing the alternative input in a location other than where the user is focused, techniques of the disclosure may provide the user with the option of viewing the output representation or ignoring it. (Faaborg: see Col. 26, lines 46-55).  

As to claims 2, 9, and 16, the rejection of claim 1 (8, 15) is incorporated.  Langlois/ Faaborg further teach: wherein determining the safe area comprises: determining a second area of the particular GUI where one or more other GUI elements are to be presented (Langlois: see Fig. 6A, 6B and ¶ 0105; UI views such as layout includes application view, persisted data, currently displayed maps are updated and displayed on the vehicle.  ¶ 0058, 0063; Dock region 510a are overlay or overlay graphical element that are persisted across the map view and is not overlaid the underlaying map.  Faaborg: See Fig. 4 and Col. 25, lines 15-47, Col. 33, lines 46-56; supplemental partition 104 vs main partition 102; outputting the visual representation of the particular audio input at a partition from the plurality of partitions other than the active partition);
determining that the safe area of the GUI is distinct from the second area (Langlois: see Fig. 6A, 6B and ¶ 0105; UI views such as layout includes application view, persisted data, currently displayed maps are updated and displayed on the vehicle.  ¶ 0058, 0063; Dock region 510a are overlay or overlay graphical element that are persisted across the map view and is not overlaid the underlaying map.  Faaborg: See Fig. 4 and Col. 25, lines 15-54, Col. 33, lines 46-56; supplemental partition 104 vs main partition 102; outputting the visual representation of the particular audio input at a partition from the plurality of partitions other than the active partition); and 
providing information for the safe area of the GUI to a navigation application (Langlois: see Fig. 6A, 6B and ¶ 0105; UI views such as layout includes application view, persisted data, currently displayed maps are updated and displayed on the vehicle.  ¶ 0058, 0063; Dock region 510a are overlay or overlay graphical element that are persisted across the map view and is not overlaid the underlaying map.  Faaborg: See Fig. 4 and Col. 25, lines 15-54, Col. 33, lines 46-56; text selection 106 is displayed overlaid the content of the word document application; however, the word processor application is just an example, the application could be a navigation or mapping application, or any other application, See Col. 4 line 63 through Col. 5, line 10)). 
It would have been obvious to one of ordinary skill in the art , before the effective filing date of the claimed invention, o to combine the teaching of Langlois and the teaching of Faaborg together to provide a navigation display with the map view being displayed in a safe/active area of a GUI as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Faaborg that by enabling a computing device to determine an active area or partition of an output GUI and output a visual representation of an alternative input in an area of the GUI other than the active area, techniques of the present disclosure may provide users with an indication of alternative inputs without causing the user to lose focus on what he or she is doing. That is, by providing the alternative input in a location other than where the user is focused, techniques of the disclosure may provide the user with the option of viewing the output representation or ignoring it. (Faaborg: see Col. 26, lines 46-55).

As to claims 3, 10, and 17, the rejection of claim 2 (9, 16) is incorporated.  Langlois/ Faaborg further teach: wherein the one or more other GUI elements correspond to one or more of a mobile device function or a vehicle system function that are distinct from at least one functionality of the navigation application (Langlois: see Fig. 6A, 6B and ¶ 0058, 0063; Dock region 510a are overlay or overlay graphical element that are persisted across the map view and is not overlaid the underlaying map, the dock area 510a  includes functions of the mobile device such as microphone, phone, home, close the dock area itself). 

As to claims 4 and 11, the rejection of claim 1 (8) is incorporated.  Langlois/Faaborg further teach: wherein the one or more map features include a route, a point of interest, and a map view corresponding to a first map area (Langlois: see Fig. 6A and ¶ 0073; “500 m Niagara Street” is overlaid the underlying map view). 

As to claim 21, the rejection of claim 1 is incorporated.  Langlois/Faaborg further teach: wherein the portion of the underlying map comprises one or more roads (Langlois: see Fig. 10 and ¶ 0095; the map/navigation application entry point includes a map/navigation application for viewing the location of the most recently viewed destination, without the user having to restart a search or lookup procedure for the destination once the in-vehicle information system is linked to the mobile device {~ before the map is updated with the navigation instructions, the underlying map as shown in Fig. 10 comprises one or more roads}), and wherein the one or more map features overlaid above the portion of the underlying map comprise an indicator of a destination and at least a portion of a route to the destination along at least one of the one or more roads (Langlois: see Fig. 6A and ¶ 0072-0073; “500 m Niagara Street” is overlaid the underlying map view, the underlying map is updated with turn-by-turn navigation instructions and map data to the user in an application UI view 600a). 

Claims 5-7, 12-14, 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langlois and Faaborg further in view of Chiarella et al. (US 2019/0138323 A1; hereinafter as Chiarella).

As to claims 5, 12, and 18, the rejection of claim 1 (8, 15) is incorporated.  Langlois/Faaborg further teach: generating a base view layer that includes the one or more map features (Langlois: see Fig. 6A and ¶ 0073; “500 m Niagara Street” is overlaid the underlying map view).
Langlois/Faaborg do not appear to teach: generating the GUI by rendering the base view layer over a system user interface (UI) layer and a template overlay layer over the base view layer. 
Chiarella discloses a method and a system (see ¶¶ 0017-0018) configured to generate the GUI by rendering the base view layer over a system user interface (UI) layer and a template overlay layer over the base view layer (see Fig. 1 and ¶ 0021; a graphical user interface 120 include layers such as an operating system user interface layer 130, application user interface layers 140, where each application may use multiple layers if it requires superimposed displays for the application content. ¶ 0022; A top user interface layer 150 may be provided that may be an application user interface layer 140 or a layer used by the operating system for alerts, or other forms of prioritized content. The top user interface layer 150 may be used to display 152 information, such as a pop-up notification or alert, and may include one or more control elements 154 for interacting with the display 152.  ¶ 0027; determine the relevance of a top layer display to the user and make the top layer control transparent if it is not relevant so that the user may continue to interact with a current application on a lower layer without being interrupted. The user may be made aware of the top layer display, however the control transparency may enable the user to revert to the notification when they are ready. This gives more control to the user with regards to layers, by allowing them to access and control different layers and optimizing when they access these layers).
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Langlois/Faaborg and the teaching of Chiarella together to provide a navigation display on the vehicle display system with the map view being displayed in a layer and over user interface of the operating system as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter.  This is true since Langlois discloses a user interface includes a persistent menubar and a map view concurrently display and the user can interact with both interchangeable; thus having the layers structure of Chiarella to display the Langlois’ menubar on the top level; and map view in the application level would allow the user to control of layers in a graphical user interface so that the user continues to interact with the current application in the graphical user interface while maintaining the top layer in visual order (Chiarella: see ¶ 0006).

As to claims 6, 13, and 19, the rejection of claim 5 (12, 18) is incorporated.  Langlois/Faaborg/Chiarella further teach: wherein the system UI layer includes a first plurality of graphical elements representing a plurality of first-party applications or third-party applications to be presented (Langlois: see Figs. 5A-5B), and wherein the template overlay layer includes a second plurality of graphical elements representing user input controls for interacting with the one or more map features (Langlois: see Figs. 5A-5B); wherein the template overlay layer is transparent where there are no UI controls, and wherein the base view layer including the map view is visible through the template overlay layer (Chiarella: see Fig. 1 and ¶ 0007; a top layer control component for making the top layer display control transparent if the top layer display does not have sufficient relevance, ¶ 0020; When interacting with a device, the user may interact with different layers of the GUI. GUI layers or windows are used as a means to separate out various related interface elements to their own groups, for example, as belonging to a specific application. The layers may be thought of as transparent superimposed slides providing GUI controls for a particular group. The use of layers enables entire groups of controls to be turned on or off simultaneously thereby controlling which interface elements the user may interact with). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Langlois/Faaborg and the teaching of Chiarella together to provide a navigation display on the vehicle display system with the map view being displayed in a layer and over user interface of the operating system as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter.  This is true since Langlois discloses a user interface includes a persistent menubar and a map view concurrently display and the user can interact with both interchangeable; thus having the layers structure of Chiarella to display the Langlois’ menubar on the top level; and map view in the application level would allow the user to control of layers in a graphical user interface so that the user continues to interact with the current application in the graphical user interface while maintaining the top layer in visual order (Chiarella: see ¶ 0006).

As to claims 7, 14, and 20, the rejection of claim 1 (8, 15) is incorporated.  Langlois/Faaborg/Chiarella further teach:
providing information defining the safe area within the GUI to a navigation application; and receiving data for the one or more map features from the navigation application for display above the underlying map in the GUI  (Chiarella: see Fig. 1 and ¶ 0021; a graphical user interface 120 include layers such as an operating system user interface layer 130, application user interface layers 140, where each application may use multiple layers if it requires superimposed displays for the application content. ¶ 0022; A top user interface layer 150 may be provided that may be an application user interface layer 140 or a layer used by the operating system for alerts, or other forms of prioritized content. The top user interface layer 150 may be used to display 152 information, such as a pop-up notification or alert, and may include one or more control elements 154 for interacting with the display 152.  ¶ 0027; determine the relevance of a top layer display to the user and make the top layer control transparent if it is not relevant so that the user may continue to interact with a current application on a lower layer without being interrupted. The user may be made aware of the top layer display, however the control transparency may enable the user to revert to the notification when they are ready. This gives more control to the user with regards to layers, by allowing them to access and control different layers and optimizing when they access these layers). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Langlois/Faaborg and the teaching of Chiarella together to provide a navigation display on the vehicle display system with the map view being displayed in a layer and over user interface of the operating system as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter.  This is true since Langlois discloses a user interface includes a persistent menubar and a map view concurrently display and the user can interact with both interchangeable; thus having the layers structure of Chiarella to display the Langlois’ menubar on the top level; and map view in the application level would allow the user to control of layers in a graphical user interface so that the user continues to interact with the current application in the graphical user interface while maintaining the top layer in visual order (Chiarella: see ¶ 0006).

Claims 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Langlois and Faaborg further in view of Macfarlane et al. (US 2015/0339837 A1; hereinafter as Macfarlane).

As to claim 21, the rejection of claim 1 is incorporated.  Alternatively, Mafarlance is relied upon for teach wherein the portion of the underlying map comprises one or more roads (Mafarlance: see Fig. 3 and ¶ 0027, 0030; The map data may include the geographic elements, such as lakes, cities, topography, or the like and information elements such as roads, buildings, businesses, transit lines, parks, paths, walkways, or the like.), and wherein the one or more map features overlaid above the portion of the underlying map comprise an indicator of a destination and at least a portion of a route to the destination along at least one of the one or more roads (Mafarlance: see ¶ 0027-0028, 0030; request and receive map data associated with a current location and/or a destination location; The UE 102 may determine relevant elements based on the location data to be those elements of the map data that the user may be expected to encounter. For example if the location data is stationary the relevant elements may be elements within a visible range to the user such as half a kilometer. In an example embodiment in which the location data is moving the relevant elements may be map elements in the direction of travel). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Langlois/Faaborg and the teaching of Mafarlance together to provide a navigation display with the map view being displayed in a safe area of a GUI as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Mafarlance that provides a contextual map that presents relevant elements and deemphasizes the non-relevant elements to make it easier for the user to use (Mafarlance: see ¶ 0003-0004).

As to claim 22, the rejection of claim 1 is incorporated.  Mafarlance is relied upon for teaching the limitations: wherein the portion of the underlying map comprises one or more buildings (Mafarlance: see Fig. 3 and ¶ 0027; The map data may include the geographic elements, such as lakes, cities, topography, or the like and information elements such as roads, buildings, businesses, transit lines, parks, paths, walkways, or the like.), and wherein the one or more map features overlaid above the portion of the underlying map comprise textual information about a corresponding building of the one or more buildings (Mafarlance: see Fig. 3 and ¶ 0027-0028, 0030, 0034-0036; request and receive map data associated with a current location and/or a destination location; information overlay elements 310). 
Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to combine the teaching of Langlois/Faaborg and the teaching of Mafarlance together to provide a navigation display with the map view being displayed in a safe area of a GUI as claimed.  One of ordinary skill in the art would have been motivated to make such a combination because of the overlapping subject matter, and the advantages described in Mafarlance that provides a contextual map that presents relevant elements and deemphasizes the non-relevant elements to make it easier for the user to use (Mafarlance: see ¶ 0003-0004).

Response to Arguments
Applicant’s arguments with respect to claims 1-22 have been considered but are moot in view of the new ground of rejections.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. For example:
Macfarlane et al. (US 2015/0339837 A1): discloses a method and device for determining, using a processor, relevant map elements based on the location data, and determining an overlay area based on the relevant map elements. The overlay areas do not occlude the relevant map elements (see ¶ 0005).
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179